DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe [US 2015/0079976] in view of Yamazaki  [US 2016/0165426].
As claim 1, Isobe discloses A communication system comprising: a server on which there is stored a second device identifier, ID, for a second wireless device and a second user ID associated with a second user [Fig 4, Ref 300 is a server for storing information about the terminals]; wherein upon the server identifying that the second user ID is stored on a first wireless device, transmitting the second user ID and the second wireless device ID to the first wireless device to allow the first wireless device to associate the second wireless device with the second user [Fig 4, Ref 300 for receiving a phonebook from Ref 400A and identifying if Ref 400B is within proximity of the Ref 400A includes in the phonebook]; and wherein upon the first wireless device identifying that the second wireless device is within peer to peer communication range of the first wireless device, the first wireless device is arranged to provide an indication that the second wireless device is available for establishing a connection with the first wireless device for communicating with the second user [Fig 4, Ref 300 which determines that Ref 400A and 400b can be exchange data directly, provides the phonebook with direct communication indicator to Ref 400a, Ref S50 and S60].  However, Isobe fails to fully disclose what Yamazaki discloses a phonebook includes terminal ID and user ID [Par. 0180].
Since, a phonebook which includes user name and telephone number is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a phonebook with user name and identifier of UE as disclosed by Yamazaki into the teaching of Isobe.  The motivation would have been to prevent a confliction between the records.
As claim 13, Isobe discloses identifying, by a server, that the second user ID is stored on the first wireless device [Fig 4, S10 by Ref 300 for identifying second user stored at the first user]; transmitting, by the server, the second user ID and the second wireless device ID to the first wireless device upon the server identifying that the second user ID is stored on the first wireless device [Fig 4, Ref S50]; associating, by the first wireless device, the second wireless device with the second user [Fig 4, Ref S60]; identifying, by the first wireless device, that the second wireless device is within peer to peer communication range of the first wireless device [Fig 4, Ref S70]; and displaying, by the first wireless device, an indication that the second user is available for peer to peer communication based on the identifying [Fig 4, Ref S70].  However, Isobe fails to fully disclose what Yamazaki discloses identifying, by the first wireless device, that the second wireless device is within peer to peer communication range of the first wireless device [Fig 8, Ref S104 disclose Ref 100-1 receives signal from Ref 100-2, so both are within range with each other]; and displaying, by the first wireless device, an indication that the second user is available for peer to peer communication based on the identifying [Fig 8, Ref S105] and Server includes the second user ID and the second wireless device ID [Par. 0180].
Since, a phonebook which includes user name and telephone number is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a phonebook with user name and identifier of UE for using to displaying the second user within range of first user as disclosed by Yamazaki into the teaching of Isobe.  The motivation would have been to prevent a confliction between the records.
As claims 2 and 14, Isobe discloses following the indication that the second wireless device is available for establishing a connection, the first wireless device is arranged to establish a peer to peer communication with the second wireless device for communicating with the second user [Fig 4, Ref S60 and S70].
As claims 3 and 15, Isobe discloses the peer to peer communication comprises a WiFi direct connection or a Bluetooth connection [Par. 0002].
As claims 7 and 19, Isobe to disclose what Yamazaki discloses the server is arranged to transmit a code to the first wireless device and to the second wireless device [Fig 8, Ref 200 transmits code dis1 to ref 100-1 and 100-2]; the first wireless device is arranged to transmit the code to the second wireless device [Fig 8, Ref S104 discloses Ref 100-2 arranges for transmitting the dis1 to Ref 100-1], and wherein first wireless device is arranged to display an indication that the second user is available for peer to peer communication and the indication is displayed when the code sent by the first wireless device to the second wireless device matches the code sent by the server to the second wireless device and when the second wireless device is in peer to peer communication range of the first wireless device [Fig 8, Ref S105 discloses when Ref 100-1 matches the dis1 and recognizes that Ref 100-2 is within range for D2D].
Since, a phonebook which includes user name and telephone number is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using code for establishing a communication between the devices within range as disclosed by Yamazaki into the teaching of Isobe.
Claims 4-6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe and Yamazaki as applied to claims 1 above, and further in view of Yang [US 2010/0121954].
As claims 4 and 16, Isobe fail to disclose what Yang discloses a third wireless device is arranged to transmit to the server a third wireless device ID associated with the second user ID to indicate that the second user is using the third device; the server is arranged to store the third wireless device ID with the second user ID [Par. 0007 discloses user identifier is associated with the third device identifier and the first device identifier in the server]; and the server is arranged to transmit the second user ID and the third wireless device ID to the first wireless device [Par.  0007 discloses the first device receives third device identifier].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing a user to use a plurality of devices to perform a d2d service between the first user and second user as disclosed Yang into the teaching of Isobe. The motivation would have been to keep record the ID of the users.
As claims 5 and 17, Isobe implicitly discloses deleting the second wireless device ID from the first wireless device; or deleting the second wireless device ID from the server [Fig 6 discloses user can delete a record from phonebook].
As claims 6 and 18, Isobe discloses the server is arranged to transmit either the second wireless device ID and the second user ID to the first wireless device if the second wireless device was most recently used by the second user [Fig 4, Ref S50], or the server is arranged to transmit the third wireless device ID and the second user ID to the first wireless device if the third wireless device was most recently used by the second user. However, Isobe fails to disclose what Yang discloses the server is arranged to store both the second wireless device ID and the third wireless device ID with the second user ID [Par. 0007 discloses server store user identifier for both second and third device identifier].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for storing ID of  the first user and second user as disclosed Yang into the teaching of Isobe. The motivation would have been to keep record the ID of the users.
Claims 8, 10, 12, 20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe and Yamazaki as applied to claims 1 above, and further in view of Chai [US 2014/0213221]
As claims 8 and 20, Isobe and Yamazaki fail to disclose what Chai discloses closing the peer to peer communication session when the second wireless device is out of peer to peer communication range of the first wireless device [Fig 2-3 discloses when the first and second device out of range of D2D, the connection is released], and wherein the first wireless device or the second wireless device is arranged to delete data shared in the session from the server and receiving device [Par. 0048, 0090, 0091, 0114, 0115 discloses shared configuration information which received from server such as base station and receiving device such as first or second device are deleted], and wherein the first wireless device is arranged to automatically display an indication that the second wireless device is not in peer to peer communication range of the first wireless device [Fig 4 discloses when first and second are near each other, they establish connection], or the first wireless device is arranged to automatically re-establish a peer to peer communication session when the second wireless device is in peer to peer communication range of the first wireless device [Fig 4 discloses when first and second are near each other, they establish connection].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for releasing the shared configuration data that received from base station and second or first device as disclosed by Chai into the teaching of Isobe and Yamazaki.  The motivation would have been to reuse the resource.
As claims 10 and 22, Isobe and Yamazaki fail to disclose what Chai discloses the first wireless device or the second wireless device is arranged to close the peer to peer communication session in response to input from a user of the first wireless device or the second wireless device, and the first wireless device or the second wireless device is arranged to delete data shared in the session from the server and receiving device [Fig 4 and Par. 0048, 0090, 0091, 0114, 0115 disclose shared configuration information which received from server such as base station and receiving device such as first or second device are deleted].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for releasing the shared configuration data that received from base station and second or first device as disclosed by Chai into the teaching of Isobe and Yamazaki.  The motivation would have been to reuse the resource.
As claims 12 and 24, Isobe and Yamazaki fail to disclose what Chai discloses if the second wireless device is not within peer to peer communication range, then the first wireless device and the second wireless device communicate via a router or a base station [Fig 4-7 disclose if the first and second are not with proximity for D2D then exchanging data via base station]; if the second wireless device moves out of peer to peer communication range of the first wireless device, then the first wireless device and the second wireless device are arranged to communicate via a router or a base station [Fig 4-7 disclose if the first and second are not with proximity for D2D then exchanging data via base station]; the wireless device ID is a MAC address, a Subscriber Identity Module number, SIM, a service set identifier, SSID, internet protocol, IP, address, or any combination thereof [Par. 0103]; and the second wireless device is within peer to peer communication range of the first wireless device when the distance between the first wireless device and the second wireless device is less than 50 meters or when a signal strength for peer to peer communication between the first wireless device and the second wireless device is above a threshold level [Fig 4-7 discloses the distance or quality between the first and second is less/greater than threshold in order to establishing a D2D connection or via base station connection].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for switching between D2D mode and trunk mode as disclosed by Chai into the teaching of Isobe and Yamazaki. The motivation would have been to increase throughput of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isobe [US 2015/0105088] discloses a receiving from server phonebook includes indication the device is available for D2D.
Johnsson [US 2016/0050703] discloses a method for network assisted D2D discovery.
Zhou [US 2014/0357269] discloses receiving a list of device from server for D2D connection.
Zhou [US 2015/0019726] discloses receiving a code and identifier from server for D2D connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414